                         4:20-cv-04101-JES # 9       Page 1 of 8
                                                                                             E-FILED
                                                            Tuesday, 08 December, 2020 03:28:48 PM
                                                                        Clerk, U.S. District Court, ILCD

                         UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF ILLINOIS

RICHARD ODOM,                    )
  Plaintiff,                     )
                                 )
 vs.                             )               No. 20-4101
                                 )
WEXFORD HEALTH SOURCES, et. al., )
 Defendants                      )

                                  MERIT REVIEW ORDER

JAMES E. SHADID, U.S. District Judge:

      This cause is before the Court for consideration of Plaintiff’s motion for leave to

file an amended complaint. [8].

                                    I. MERIT REVIEW

      Plaintiff’s initial complaint was dismissed as a violation of Rule 8 of the Federal

Rules of Civil Procedure. See October 13, 2020 Merit Review Order. For instance,

Plaintiff failed to provide enough information to put each Defendant on notice of the

intended claims, he failed to provide time frames, and he failed to explain how each

Defendant was involved. See October 13, 2020 Merit Review Order. In addition,

Plaintiff made reference to various class action lawsuits concerning mental health care,

but he was advised if he intended “to file a lawsuit for damages alleging deliberate

indifference to his own mental health care, he must provide information specifically

concerning the lack of care provide to him.” October 13, 2020 Merit Review Order, p. 4.




                                            1
                           4:20-cv-04101-JES # 9        Page 2 of 8




       Plaintiff was given specific directions to cure the deficiencies in his compliant,

and he was given time to file an amended complaint. Plaintiff has now filed his motion

for leave to amend which is granted pursuant to Federal Rule of Civil Procedure 15. [8].

                                     II. MERIT REVIEW

       The Court is required by 28 U.S.C. §1915A to “screen” the Plaintiff’s amended

complaint, and through such process to identify and dismiss any legally insufficient

claim, or the entire action if warranted. A claim is legally insufficient if it “(1) is

frivolous, malicious, or fails to state a claim upon which relief may be granted; or (2)

seeks monetary relief from a defendant who is immune from such relief.” 28 U.S.C.

§1915A.

       Plaintiff’s amended complaint identifies four Hill Correctional Center

Defendants including Wexford Health Sources, Warden Stephanie Dorethy, Mental

Health Provider Stromberger, and Officer McCune. Therefore, the Court will dismiss

Defendants Mental Health Director Melvin Hinton, Illinois Department of Corrections

Director Jeffreys, Medical Director John Doe #1, and Hill Correctional Center Medical

Director John Doe #2 since they are no longer named as Defendants.

       Plaintiff says he was on suicide watch from approximately December 20, 2018 to

January 30, 2019. Plaintiff was mentally “damaged” and “needed to talk to Warden

Dorethy,” but she never came to his cell. (Amd. Comp., p. 5). Plaintiff then talked to

Defendant Mental Health Provider Stromberger, but their conversations were not

helping. Therefore, Plaintiff “started talking to everyone and went in a state of



                                               2
                          4:20-cv-04101-JES # 9        Page 3 of 8




depression.” (Amd.Comp., p. 5). Plaintiff says Defendant Stromberger knew he was

being harassed, but Plaintiff does not explain this statement further.

       Plaintiff says he wanted some out of cell time to do things like take a shower, but

he was “denied a few times.” (Amd.Comp., p. 5). On January 27, 2019, Plaintiff came

out of his cell to talk and all the correctional officers were laughing at him. Defendant

Sergeant McCune said “kill yourself already.” (Amd. Comp., p. 5). When Plaintiff later

returned, he noticed something “shiny and behold! there was a razor when I back in the

cell.” (Amd. Comp., p. 5).

       Plaintiff apparently then cut himself with the razor and was bleeding

“profusely.” (Amd. Comp., p. 5). The nurses were not in a hurry to respond and

incorrectly stated Plaintiff had minimal bleeding and that he was seen in the Health

Care Unit. Plaintiff says neither statement is true. In addition, neither Defendant

Stromberger, nor Warden Dorethy came to talk to Plaintiff afterwards.

       Plaintiff says he was on suicide watch for 20 to 30 days. When Plaintiff was

released, Defendant Warden Dorethy transferred Plaintiff to Menard Correctional

Center.

       At the conclusion of his complaint, Plaintiff says he almost got frostbite on his

feet because the windows were open. Plaintiff does not say when this happened or who

was responsible for the conditions.

       Most of Plaintiff’s statements fail to clearly articulate a potential constitutional

violation. Although Plaintiff may have wished to talk to the Warden, Plaintiff admits

he was receiving mental health care. The Warden is not a mental health care provider,

                                              3
                          4:20-cv-04101-JES # 9        Page 4 of 8




nor does an inmate have a right to speak with the Warden concerning his specific

complaints.

       In addition, Plaintiff has failed to clearly articulate a claim against Defendant

Stromberger. Plaintiff admits he was on suicide watch and he was able to speak with

the mental health provider during this time. Plaintiff has expressed only his

dissatisfaction with the care provided. However, a “prisoner's dissatisfaction with a

doctor's prescribed course of treatment does not give rise to a constitutional claim

unless the medical treatment is ‘so blatantly inappropriate as to evidence intentional

mistreatment likely to seriously aggravate the prisoner’s condition.’” Snipes v. DeTella,

95 F.3d 586, 592 (7th Cir. 1996), quoting Thomas v. Pate, 493 F.2d 151, 158 (7th Cir. 1974).

Plaintiff has not alleged any facts which would allow the Court to make this inference.

See Bell v. Jumper, 2020 WL 2494728, at *2 (C.D.Ill. May 14, 2020)( plaintiff’s

disagreement with mental health professional’s treatment plan does not rise to the level

of a constitutional violation); Scarver v. Litscher, 371 F.Supp.2d 986, 999–1000 (W.D.Wis.

May 27, 2005)(plaintiff’s dissatisfaction with mental health treatment did not support

Eighth Amendment claim).

       As for Officer McClure, Plaintiff alleges the Defendant laughed and taunted him

to commit suicide. Plaintiff then found a razor in his cell and injured himself. However

the razor ended up in Plaintiff’s cell, Plaintiff has adequately alleged for the purposes of

notice pleading that Defendant McClure’s verbal taunts while he was on suicide watch

violated Plaintiff’s Eighth Amendment rights. See Lisle v. Welborn, 933 F.3d 705, 717 (7th

Cir. 2019) (“assuming (plaintiff’s) account is true, as we must, (defendant’s) statements

                                              4
                         4:20-cv-04101-JES # 9       Page 5 of 8




could be deemed cruel infliction of mental pain and deliberate indifference to his risk of

suicide, making summary judgment improper.”).

      Plaintiff’s complaint does not provide a factual basis for any claim against

Wexford Health Sources. In addition, while Plaintiff claims he suffered with extremely

cold temperatures, he again fails to provide a factual basis such as when, where, how

long, and who knew about the problem? Therefore, Plaintiff has failed to articulate any

other claims.

      IT IS THEREFORE ORDERED:


      1) Pursuant to its merit review of the complaint under 28 U.S.C. § 1915A, the

      Court finds Plaintiff has alleged Defendant Officer McClure violated Plaintiff’s

      Eighth Amendment rights when he made taunting statements and was

      deliberately indifferent to the risk of suicide while Plaintiff was on suicide watch.

      The claim is stated against the Defendant in his individual capacities only. Any

      additional claims shall not be included in the case, except at the Court’s

      discretion on motion by a party for good cause shown or pursuant to Federal

      Rule of Civil Procedure 15.

      2) This case is now in the process of service. Plaintiff is advised to wait until

      counsel has appeared for Defendant before filing any motions, in order to give

      Defendant notice and an opportunity to respond to those motions. Motions filed

      before Defendant’s counsel has filed an appearance will generally be denied as




                                            5
                  4:20-cv-04101-JES # 9      Page 6 of 8




premature. Plaintiff need not submit any evidence to the Court at this time, unless

otherwise directed by the Court.

3) The Court will attempt service on Defendant by mailing Defendant a waiver of

service. Defendant has 60 days from service to file an Answer. If Defendant has

not filed an Answer or appeared through counsel within 90 days of the entry of

this order, Plaintiff may file a motion requesting the status of service. After

Defendant has been served, the Court will enter an order setting discovery and

dispositive motion deadlines.

4) With respect to a Defendant who no longer works at the address provided by

Plaintiff, the entity for whom that Defendant worked while at that address shall

provide to the Clerk said Defendant's current work address, or, if not known, said

Defendant's forwarding address. This information shall be used only for

effectuating service. Documentation of forwarding addresses shall be retained

only by the Clerk and shall not be maintained in the public docket nor disclosed

by the Clerk.

5) Defendant shall file an answer within 60 days of the date the waiver is sent by

the Clerk. A motion to dismiss is not an answer. The answer should include all

defenses appropriate under the Federal Rules.       The answer and subsequent

pleadings shall be to the issues and claims stated in this Order. In general, an

answer sets forth Defendant’s positions. The Court does not rule on the merits of

those positions unless and until a motion is filed by Defendant. Therefore, no

response to the answer is necessary or will be considered.

                                     6
                        4:20-cv-04101-JES # 9       Page 7 of 8




     6) Once counsel has appeared for a Defendant, Plaintiff need not send copies of

     his filings to that Defendant or to that Defendant's counsel. Instead, the Clerk will

     file Plaintiff's document electronically and send a notice of electronic filing to

     defense counsel. The notice of electronic filing shall constitute service on

     Defendant pursuant to Local Rule 5.3. If electronic service on Defendant is not

     available, Plaintiff will be notified and instructed accordingly.

     7) Counsel for Defendant is hereby granted leave to depose Plaintiff at his place of

     confinement. Counsel for Defendant shall arrange the time for the deposition.

     8) Plaintiff shall immediately notify the Court, in writing, of any change in his

     mailing address and telephone number. Plaintiff's failure to notify the Court of a

     change in mailing address or phone number will result in dismissal of this lawsuit,

     with prejudice.

     9) Within 10 days of receiving from Defendant’s counsel an authorization to

     release medical records, Plaintiff is directed to sign and return the authorization

     to Defendant’s Counsel.

IT IS FURTHER ORDERED THAT THE CLERK IS DIRECTED TO:

     1) Grant Plaintiff’s motion for leave to file an amended complaint, [8]; 2)

     Dismiss Defendants Wexford Health Sources, Warden Stephanie Dorethy,

     Mental Health Provider Stromberger, Mental Health Director Melvin Hinton,

     Illinois Department of Corrections Director Jeffreys, Medical Director John

     Doe #1, and Hill Correctional Center Medical Director John Doe #2 for failure

     to state a claim upon which relief can be granted pursuant to by 28 U.S.C.

                                           7
                        4:20-cv-04101-JES # 9      Page 8 of 8




      §1915A; 3) Attempt service on Defendant pursuant to the standard procedures;

      4) Set an internal court deadline 60 days from the entry of this order for the

      Court to check on the status of service and enter scheduling deadlines; and 5)

      Enter the Court's standard qualified protective order pursuant to the Health

      Insurance Portability and Accountability Act.

ENTERED this 8th day of December 2020.


                                             s/ James E. Shadid
                                  ____________________________________________
                                                  JAMES E. SHADID
                                         UNITED STATES DISTRICT JUDGE




                                           8
